 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ZAYIN-ZARI BEY,                                Case No. CV 20-7458 VAP (PVC)
12                        Plaintiff,
                                                    ORDER ACCEPTING FINDINGS,
13          v.                                      CONCLUSIONS AND
                                                    RECOMMENDATIONS OF UNITED
14   LOS ANGELES SHERIFF                            STATES MAGISTRATE JUDGE
     DEPARTMENT, et al.,
15
                          Defendants.
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint
19   in the above-captioned matter, all the records and files herein, and the Report and
20   Recommendation of the United States Magistrate Judge. The time for filing Objections to
21   the Report and Recommendation has passed and no Objections have been received.
22   Accordingly, the Court accepts and adopts the findings, conclusions and recommendations
23   of the Magistrate Judge.
24
25          IT IS ORDERED that Judgment shall be entered dismissing this action with
26   prejudice.
27
28
 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
 2   Judgment herein on Plaintiff at his current address of record.
 3
 4          LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6   DATED: July 2, 2021
 7
                                                   VIRGINIA A. PHILLIPS
 8                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
